

AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
BOBCAT DEVCO LLC
September 29, 2020
This Amendment No. 1 (this “Amendment”) to that certain Amended and Restated
Limited Liability Company Agreement dated as of February 22, 2019 (the
“Agreement”) of Bobcat DevCo LLC (the “Company”), dated as of September 29,
2020, is entered into by and between OMP Operating LLC, a Delaware limited
liability company (“OMP Operating”), and Oasis Midstream Services LLC, a
Delaware limited liability company (“OMS” and, together with OMP Operating, the
“Members”), effective as of the date set forth above. Capitalized terms used and
not defined herein shall have the respective meanings specified in the
Agreement.
RECITALS
WHEREAS, Section 13.6 of the Agreement provides that, subject to the definition
of Capital Account, Section 2.2 and Section 3.2 of the Agreement, the Agreement
may not be amended except in a written instrument signed by each of the Members
and expressly stating it is an amendment to the Agreement.
WHEREAS, the Members desire to amend the Agreement as set forth below by
entering into this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Members hereby amend the Agreement as follows:
1.The second paragraph of Section 12.1 of the Agreement is hereby amended and
restated, to read as follows:
The bankruptcy, involuntary liquidation or dissolution of a Member shall not
cause that Member to cease to be a member of the Company and, for the avoidance
of doubt, no Member shall cease to be a member of the Company upon the happening
of any of the events specified in Section 18-304 of the Delaware Act.
Additionally, the Company shall not be dissolved and its business and affairs
shall not be wound up upon the occurrence of any event specified in clause (c)
above if, at the time of occurrence of such event, there is at least one
remaining Member (who is hereby authorized to, and shall, carry on the business
of the Company), or if within ninety (90) days after the date on which such
event occurs, the remaining Members elect in writing to continue the business of
the Company and to the appointment, effective as of the date of such event, if
required, of one or more additional Managing Members of the Company. Except as
provided in this
1

--------------------------------------------------------------------------------

    
paragraph, and to the fullest extent permitted by the Delaware Act, the
occurrence of an event that causes a Member to cease to be a Member of the
Company shall not, in and of itself, cause the Company to be dissolved or its
business or affairs to be wound up, and upon the occurrence of such an event,
the business of the Company shall, to the extent permitted by the Delaware Act,
continue without dissolution.
2.No Other Amendments. Except as expressly amended hereby, the Agreement is in
all respects ratified and confirmed and all the terms, conditions, and
provisions thereof shall remain in full force and effect.
3.Other Miscellaneous Terms. The provisions of Article XIII (Miscellaneous) of
the Agreement shall apply mutatis mutandis to this Amendment, and to the
Agreement as modified by this Amendment, taken together as a single agreement,
reflecting the terms as modified hereby.
4.Execution. This Amendment may be signed electronically (including, without
limitation, by facsimile transmission and PDF copy) and with counterpart
signature pages or in one or more counterparts.




[Signature Pages Follow]
2


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.
OASIS MIDSTREAM SERVICES LLC
By: /s/ Nickolas Lorentzatos        
Name: Nickolas Lorentzatos
Title: Executive Vice President, General
Counsel and Corporate Secretary




Signature Page to
Amendment No. 1 to Second Amended and Restated Limited Liability Company
Agreement
of Bobcat DevCo LLC



--------------------------------------------------------------------------------

        
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.


OMP OPERATING LLC


By: /s/ Nickolas Lorentzatos        
Name: Nickolas Lorentzatos
Title: Executive Vice President, General
Counsel and Corporate Secretary




Signature Page to
Amendment No. 1 to Second Amended and Restated Limited Liability Company
Agreement
of Bobcat DevCo LLC

